Citation Nr: 0711547	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable rating for 
dermatophytosis of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1954 to November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2005, the veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is the record.

In October 2006, the Board remand the claim for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDING OF FACT

Dermatophytosis is manifested by discolored and calloused 
skin on the feet and does not involve at least 5 percent of 
the body or require more than topical therapy. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
dermatophytosis of the feet are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 
7813 (2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran content-complying, pre-
adjudication VCAA notice by letter, dated in July 2004, on 
the underlying claim of service connection.  Where, as here, 
once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
as to the assigned rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Dingess at 19 Vet. App. 473. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA and non-VA 
records and has afforded the veteran VA examinations.  In 
January 2007, the veteran indicated that he had no additional 
evidence to submit pertaining to his claim.  As there are no 
additional records to obtain, no further assistance to the 
veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Evidence

In the rating decision of February 2005, the RO granted 
service connection for dermatophytosis of the feet and 
assigned a noncompensable rating under Diagnostic Code 7813, 
effective from May 6, 2004.   

In August 2005, the veteran testified that he uses on salve 
on his feet and he soaks his feet in peroxide because of his 
recurrent skin condition. 

On VA examination in December 2006, the veteran complained 
that his skin condition has never healed and that the skin 
cracks, bleeds, and itches.  He stated that he controlled the 
skin condition by soaking his feet in Epsom salts.  The 
examiner reported that the percentage of the body affected 
was from 0 to 5 percent. There was no evidence of scarring or 
pain on manipulation.  The examiner described the skin on the 
veteran's feet as discolored and calloused.  Laboratory 
findings showed no fungal infection on either foot.  



Pertinent Law and Regulations

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Dermatophytosis is currently rated as noncompensable or zero 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7813. 

Under DC 7813, the criteria for the next higher rating, that 
is, a 10 percent rating, are either: 

Scarring that is deep or causes limited motion and 
covers an area that exceeds 6 square inches (39 sq. 
cm.), DC 7801; 

Superficial scarring without limited motion and covers 
an area of 144 square inches (929 sq. cm.) or greater, 
DC 7802;  

Superficial and unstable scarring, DC 7803; 

Superficial and painful scarring on examination, DC 
7804; 

Limitation of function of the affected part, DC 7805; or

At least 5 percent, but less than 20 percent, of the 
entire body affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks 
during the past 12-month period, DC 7806.



 Analysis

On the VA examination in 2006, there was no evidence of 
scarring, either deep or superficial and unstable (DCs 7801, 
7802, 7803), of painful manipulation (DC 7804), of limited 
motion (DC 7805), or of a fungal infection.  And the examiner 
reported that the percentage of the body affected was from 0 
to 5 percent, which is less that the criteria of at least 5 
percent for a 10 percent rating under DC 7806.  And in the 
absence of evidence of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period, the criteria for compensable rating also under 
DC 7806 have not been met. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in May 2004, 
the clinical findings do not support a compensable rating at 
any time during the appeal period. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An initial compensable rating for dermatophytosis of the feet 
is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


